      Case 1:88-cr-20063-BAF ECF No. 245, PageID.446 Filed 09/03/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,                                          Criminal No. 88-CR-20063-02

vs.                                                          HON. BERNARD A. FRIEDMAN

DANIEL DAVIS,

      Defendant.
_____________________________/

 ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

                 On September 1, 2021, this matter came before the Court on defendant’s motion for

compassionate release (ECF No. 230). A hearing was held and argument heard. For the reasons

stated on the record,



                 IT IS ORDERED that defendant’s motion for compassionate release is granted.



                 IT IS FURTHER ORDERED that the government’s oral motion to stay the order

while it considers whether to appeal the Court’s decision is denied.



                                              s/Bernard A. Friedman
                                              BERNARD A. FRIEDMAN
Dated: September 3, 2021                      SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan
